             Case 2:16-cv-03424-GAM Document 59 Filed 10/14/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JEROME JUNIOR WASHINGTON                              :
                                                      :              CIVIL ACTION
                                                      :              No. 16-3424
                            v.                        :
                                                      :
LINK, ET AL.                                          :
                                                      :


                                              ORDER

             This 14th day of October, 2020, upon consideration of Plaintiff’s Motions to Compel

    Discovery dated January 16, 2020 (ECF No. 53) and October 1, 2020 (ECF No. 56), Plaintiff’s

    Motion for Appointment of Counsel dated January 16, 2020 (ECF No. 51), Plaintiff’s Motions

    for an Emergency Telephone Conference dated January 16, 2020 (ECF No. 52) and August 6,

    2020 (ECF No. 55), 1 Plaintiff’s Motion to Stop the Delay dated July 23, 2020 (ECF No. 54),

    and Plaintiff’s Motion to Remove Judge Eduardo C. Robreno, Jr. from his position dated

    October 8, 2020 (ECF No. 57), it is hereby ORDERED that each of Plaintiffs’ Motions are

    DENIED for the reasons set forth in the accompanying memorandum.

                                                          BY THE COURT:


                                                      /s/ Gerald Austin McHugh
                                                      United States District Judge




1
    Praecipe/Request treated as a motion
